Citation Nr: 0101095	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 31, 
1998, for the grant of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1970 
to February 1976.  In addition, he had approximately five 
years and four months of prior active service.  

This appeal arises from a February 1999 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO, in relevant part, granted service connection for 
post-traumatic stress disorder (PTSD), effective from 
August 31, 1998.  Thereafter, the veteran perfected a timely 
appeal with respect to the issue of entitlement to an 
effective date earlier than August 31, 1998 for the grant of 
service connection for PTSD.  

In July 2000, the RO granted a total rating for compensation 
purposes based on individual unemployability.  Thus, this 
issue is not before the Board for appellate consideration. 


FINDINGS OF FACT

1.  In March 1993, the RO denied service connection for a 
PTSD.  The veteran did not appeal this decision.

2.  The veteran's petition to reopen his previously denied 
claim for service connection for PTSD was received at the RO 
on August 31, 1998.  

2.  By a February 1999 rating action, the RO granted service 
connection for PTSD and correctly assigned an effective date 
of August 31, 1998, the date of receipt of claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 
1998 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1992, the RO received from the veteran a claim for 
service connection for PTSD.  At that time, the veteran 
explained that he was receiving treatment for this disorder 
at the Tampa Vet Center and requested that the RO obtain 
these records.  

In a November 1992 letter, the RO informed the veteran that 
the RO needed a copy of his treatment records from the Tampa 
Vet Center.  The RO attached a release of information form 
which, when completed by the veteran, would authorize this 
medical facility to release its records of the veteran to the 
RO.  The RO explained in its November 1992 letter to the 
veteran that the requested evidence should be submitted as 
soon as possible, preferably within 60 days, but in any event 
within one year from the date of the letter.  Otherwise, if 
entitlement were established, benefits may not be paid prior 
to the date of its receipt.  In a second letter also dated in 
November 1992, the RO asked the veteran to provide specific 
information concerning his military duty and in-service 
stressors.  

In a December 1992 letter, the RO asked the Tampa Vet Center 
to furnish records of treatment that the veteran had received 
at that medical facility.  The RO stated that the veteran had 
given his consent to the RO to obtain these records.  No 
response was received from this medical facility.  The 
veteran did not provide the information concerning his 
military service and in-service stressors that, in the 
November 1992 letter, the RO had asked him to submit.  In a 
March 1993 letter, the RO notified the veteran that, because 
this requested evidence had not been received, his claim was 
denied.  The RO explained to the veteran that he could submit 
the requested evidence at any time but that, if the evidence 
was not received before November 1993 (one year from the date 
of the agency's first letter), benefits, if otherwise in 
order, could not be paid prior to the date of receipt of the 
evidence.  The RO also informed the veteran of his appellate 
rights.  The correspondence by the RO was sent to the 
veteran's current address of record.

No communication from the veteran was received at the RO 
following the agency's March 1993 notification until 1995 
when the veteran filed a claim for service connection for an 
orthopedic disorder.  The veteran did not initiate an appeal 
this March 1993 denial of his claim for service connection 
for PTSD. 

Received in March 1998 was the veteran's application for a 
total rating for comprensation purposes based on individual 
unemployability.  At that time he indicated that he had a 
heart attack.

On August 31, 1998, the RO received from the veteran a claim 
for service connection for PTSD.  In a November 1998 letter, 
the RO asked the veteran to provide information regarding his 
military duty and in-service stressors as well as medical 
evidence concerning treatment for PTSD.  In the same month, 
the veteran submitted the requested data regarding his 
military service and in-service stressors.  Additionally, a 
report of a VA PTSD examination conducted in November 1998 
indicated that PTSD had been diagnosed.  Previously of record 
was the veteran's DD 214, Report Of Separation From Active 
Duty (DD 214), which noted that the veteran had been awarded 
the Vietnam Cross of Gallantry with Palm.  

In a February 1999 rating action, the RO granted service 
connection for PTSD and assigned an effective date of 
August 31, 1998, the date of receipt of the veteran's claim 
for this disability.  Received subsequently in February 1999 
were VA medical records showing treatment for psychiatric 
problems during 1990, to include a reference to PTSD.  
Received in March 1999 were records from the Social Security 
Administration indicating that the veteran had been awarded 
disability benefits effective in January 1998 with a primary 
diagnosis of ischemic heart disease and a secondary diagnosis 
of affective/mood disorders.  The accompanying documents 
include a June 1998 private psychiatric report, which 
references PTSD.

A hearing was held at the RO in October 1999 and a 
videoconference hearing was held before the undersigned 
member of the Board in August 2000.  At that time the veteran 
testified that when he received the November 1992 letter from 
the VA with the release of information form he took it 
directly to the Tampa Vets Center.  He stated that when he 
was notified that the RO was denying his claim, he sent a 
letter to the VA asking what evidence had not been received.  
He reported that he received no response from the RO.  The 
veteran has stated that an effective date of February 1998 
should be assigned for the grant of service connection for 
PTSD.  He has asserted that, in February 1998, he submitted a 
claim for a total rating based on individual unemployability 
which he included a claim for service connection for PTSD.

Analysis

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (200).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p) (2000).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified. 38 C.F.R. § 3.155 
(2000).

The effective date of an award of disability compensation 
based upon the submission of new and material evidence other 
than service department records which is received after final 
disallowance will be the date of receipt of the new claim or 
the date that entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2000). 

To summarize, although the veteran has indicated that he took 
the RO/s request with for medical records with the release of 
information form directly to the Tampa vets Center, no 
medical records were forwarded to the RO.  Additionally, the 
veteran was so notified in March 1993.

The veteran has indicated that when he received the March 
1993 notice of the denial of his PTSD claim, he sent a letter 
to the RO asking the RO to specify what evidence had not been 
received.  The RO did not respond.  Significantly, the claims 
folder contains a copy of the March 1993 notification letter 
but no responding letter from the veteran.  

The United States Court of Appeals for Veterans Claims 
(Court) has defined a presumption of regularity to the effect 
that "[t]he presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties."  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet.App. 307 (1992) (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  
While the Ashley case dealt with regularity and procedures at 
the Board, in Mendenhall v. Brown, 7 Vet.App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  The Court 
specifically held that an allegation of the veteran, standing 
alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  Thus, the veteran's contention 
in the present case that the RO did not respond to his letter 
is insufficient evidence to rebut the presumption of 
regularity.  

The Board concludes, therefore, that the RO did, in fact, 
notify the veteran in March 1993 of the denial of his claim 
for service connection for PTSD and of his appellate rights 
with regard to that determination.  Moreover, the veteran did 
not initiate an appeal of the March 1993 denial of his claim 
for service connection for PTSD.  Thus, the RO's March 1993 
denial of service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 1991).  

On August 31, 1998, the RO received the veteran's petition to 
reopen his previously disallowed claim for service connection 
for PTSD.  The RO, by the February 1999 rating action, 
granted service connection for PTSD and assigned correctly 
assigned as the effective date August 31, 1998, the date of 
receipt of the veteran's claim.  The evidence received or 
dated prior to August 31, 1998, to include the application 
for unemployability benefits, does not satisfy the criteria 
of in informal claim.  Accordingly, the Board concurs with 
the RO's February 1999 decision. Accordingly, an effective 
date prior to August 31, 1998 for the grant of service 
connection for PTSD is not warranted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that all pertinent evidence has been obtained and 
the veteran has been informed of the criteria necessary to 
establish his claim.  Accordingly, the Board finds that the 
veteran has not been prejudiced by this decision.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).




ORDER

Entitlement to an effective date earlier than August 31, 1998 
for the grant of service connection for PTSD is denied.  


REMAND

Further review of the claims folder indicates that, in August 
1998, the veteran requested service connection for a heart 
disorder, secondary to his service-connected PTSD.  By the 
February 1999 rating action, the RO denied this secondary 
service connection claim.  In a letter dated in the same 
month, the RO notified the veteran of the decision.  

Thereafter, in a May 1999 statement, the veteran referred to 
his heart condition.  In June 1999, the RO requested that the 
veteran submit additional evidence with regard to his claim 
for service connection for a heart disorder, secondary to his 
service-connected PTSD.  In November 1999, the veteran 
submitted a medical report in support of this secondary 
service connection claim.  At the same time, he also filed a 
statement in which he noted that the attached medical 
evidence supports the conclusion that his heart condition is 
associated with PTSD and requested that his heart condition 
be added as a service-connected disability.  

The Board construes the veteran's November 1999 statement as 
a notice of disagreement with the RO's February 1999 denial 
of his claim for service connection for a heart disorder 
secondary to the service-connected PTSD.  Thus, a statement 
of the case is required.  38 C.F.R. § 19.26 (2000); Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

It is requested that the RO furnish the 
veteran and his representative a 
statement of the case regarding service 
connection for a heart disorder secondary 
to the service-connected PTSD.  The 
veteran should be informed of the 
criteria required to perfect his appeal.  
The RO is informed that this issue is not 
before the Board for appellate 
consideration until timely perfected. 
Manlincon v. West, 12 Vet. App. 238 
(1999). 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	RPOBERT P. REGAN
	Member, Board of Veterans' Appeals
	



 

